UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6196


ROBERT H. BARNETT

             Plaintiff - Appellant

v.

FRANCISCO QUINTANA, Warden,

                    Respondent - Appellee,

             and

WARDEN DAVID L. YOUNG,

                    Respondent.


Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:18-cv-00279)


Submitted: April 23, 2019                                         Decided: May 9, 2019


Before NIEMEYER and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert H. Barnett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert H. Barnett seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2241 (2012) petition, granting his motion to add his addendum and transferring

the addendum and supporting documents to the United States Court of Appeals for the

Sixth Circuit. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended the course ultimately

taken by the district court and advised Barnett that failure to file timely, specific

objections to this recommendation shall waive appellate review of a district court order

based upon the recommendation. Despite this warning, Barnett did not file objections to

the magistrate judge’s recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Barnett

has waived appellate review by failing to file specific objections after receiving proper

notice. * Accordingly, we deny leave to proceed in forma pauperis and dismiss the

appeal.


      *
         On appeal, Barnett claims that he may contest the transfer order because a
challenge to subject matter jurisdiction may not be waived or forfeited. We note,
however, that once a case has been physically transferred to the transferee court, this
court does not have jurisdiction to review the transfer order. See Wilson-Cook Medical,
Inc. v. Wilson, 942 F.2d 247, 250 (4th Cir. 1991) (holding that, upon physical transfer of
record, jurisdiction is conveyed to the transferee court); TechnoSteel, LLC v. Beers
Constr. Co., 271 F.3d 151, 160-161 (4th Cir. 2001) (holding that court of appeals lacks
(Continued)
                                            2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




jurisdiction to review transfer order once case file is transferred to a court outside the
circuit).


                                            3